Citation Nr: 1711995	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  06-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic upper respiratory infections, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves with a period of active duty for training from August 1996 to December 1996.  She also served on active duty from February 2003 to October 2003 and from June 2007 to July 2008, including a tour in the Southwest Asia theater of operation.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Montgomery, Alabama.  This case was most recently before the Board in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's April 2016 remand directives, a VA examination was to be scheduled to determine whether the Veteran's diagnosed chronic upper respiratory infections are diagnoses that are due to an underlying pathology or are a symptom and essentially are part and parcel of one of her service-connected respiratory disabilities (asthma with reactive airway disease and bronchitis, allergic rhinitis, and sinusitis).  Additionally, since the Veteran had service in the Persian Gulf, the remand directives also requested an opinion as to whether her chronic upper respiratory infections are due to an undiagnosed illness.  

The Veteran was afforded a VA examination in July 2016.  The examiner opined that based on the past history of bronchitis and breathing problems, the Veteran's claim for chronic upper respiratory infections is at least as likely as not incurred in or caused by service.  However, the Board finds the July 2016 VA examination opinion failed to comply with the Board's April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, the examiner did not opine as to whether the Veteran's diagnosed chronic upper respiratory infections can be attributed to an underlying pathology (to include service-connected asthma with reactive airway disease and bronchitis, allergic rhinitis, and sinusitis), or whether the Veteran's chronic upper respiratory infections is itself a separate disease entity, and whether her chronic upper respiratory infections are due to an undiagnosed illness.  As such, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the July 2016 VA examination of the Veteran's chronic upper respiratory infections.  The electronic claims file must be made available to and be reviewed by the examiner.  If the July 2016 VA examiner is not available, the electronic claims file should be made available to an appropriate medical professional so as to render the requested opinion.  In an addendum opinion, the examiner should provide an opinion as to each of the following:

a. Are the upper airway symptoms associated with the Veteran's claimed chronic upper respiratory infections attributable to the service-connected asthma with reactive airway disease and bronchitis, allergic rhinitis, and/or sinusitis?

b. If the upper airway symptoms associated with the Veteran's claimed chronic upper respiratory infections are not attributable to the service-connected asthma with reactive airway disease and bronchitis, allergic rhinitis, and/or sinusitis, are they otherwise attributable to a known clinical diagnosis?  If so, the examiner should identify that diagnosis. 

c.  If the upper airway symptoms associated with the Veteran's claimed chronic upper respiratory infections are not attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that the Veteran has had objective indicators of upper respiratory infections due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since service; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if, by history, physical examination, and laboratory tests, those objective indicators cannot be attributed to any known clinical diagnosis.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for chronic upper respiratory infections, to include as due to an undiagnosed illness.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


